Citation Nr: 1813940	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-28 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an evaluation higher than 20 percent for service-connected bilateral sensorineural hearing loss.


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel







INTRODUCTION

The Veteran had active military service from May 1946 to April 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision of the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA). 

During the pendency of the appeal, in December 2017, the Veteran regrettably passed away, and his widow was subsequently recognized as the appropriate substitute to continue his appeal.  She is referred to as the appellant in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss was manifested by no worse than Level V hearing acuity.

2.  The Veteran's left ear hearing loss was manifested by no worse than Level V hearing acuity.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for the service-connected bilateral sensorineural hearing loss are not met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran filed a VA form 21-526EZ, Fully Developed Claim, for an increased rating for his service-connected bilateral sensorineural hearing loss in September 2016.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA, when available.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

Further, all identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  The appellant has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").
II.  Increased Rating

In April 2012, the Veteran initially filed a claim for service connection for bilateral sensorineural hearing loss.  Service connection was granted by a rating decision in March 2013, with an effective date as of the date the claim was received in April 2012.  The Veteran was initially assigned a 20 percent rating.  He did not perfect an appeal on the initial rating decision.  

In June 2013, the Veteran filed a claim for an increased rating for his hearing loss, and a July 2013 rating decision increased his disability rating to 50 percent, effective June 6, 2013, the date his claim for an increased rating was filed.  The Veteran did not perfect an appeal on this rating decision, either.

In September 2013, the Veteran filed another claim for an increased rating for his hearing loss.  A February 2014 rating decision reduced the Veteran's hearing loss disability rating to 30 percent, effective May 1, 2014.  Again, the Veteran did not perfect an appeal on this rating decision.

In July 2014, the Veteran filed another claim for an increased rating for his hearing loss.  A January 2015 rating decision further reduced the Veteran's disability rating to 20 percent, effective April 1, 2015.  The Veteran did not perfect an appeal on this rating decision.

In September 2016, the Veteran filed his latest claim to increase his hearing loss disability rating.  In a February 2017 rating decision, the RO denied the claim and continued the 20 percent rating.  This appeal ensued.

The Veteran seeks entitlement to an evaluation higher than 20 percent for his service-connected bilateral sensorineural hearing loss disability.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 
 
Disability ratings for a hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).
Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIA, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear with better hearing and the vertical columns the ear with poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran was afforded a VA audiology evaluation in November 2016.  The audiologist noted that the Veteran reported difficulty conversing without asking the people around him to repeat spoken words.  See Martinak, 21 Vet. App. 447.  
The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
60
70
70
65
LEFT
60
70
65
70
66

These results indicate an average decibel loss of 65 in the right ear and 66 in the left ear.  Speech recognition was 0 percent for both ears.  However, for both ears, the VA examiner indicated that use of the word recognition scores was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate.  The Board finds the opinion probative.  The examiner performed appropriate testing and objectively examined the Veteran.  As such, and as the examiner concluded that speech discrimination scores were not appropriate for the Veteran due to reasons listed in 38 C.F.R. § 4.85(c), Table VIA is applicable. [These audiological results reflect an exceptional hearing loss pattern pursuant to 38 C.F.R. § 4.86(a).  Table Via is used to evaluate such exceptional hearing loss pattern and thus would not provide for a higher evaluation.]

Application of Table VIA to 65 dB, the puretone average for the right ear, yields Roman numeral V.  Application of Table VIA to 66 dB, the puretone average for the left ear, yields Roman numeral V, as well.  Application of Table VII to Roman numerals V and V yields a 20 percent rating for the service-connected bilateral sensorineural hearing loss.  38 C.F.R. § 4.86, Tables VIA and VII.

The Board acknowledges that the Veteran underwent a private audiological examination during the appeal period in January 2017.  However, the examination did not include a controlled speech discrimination test (Maryland CNC) or indicate that use of the test was not appropriate for the Veteran-nor does it include results at all of the necessary Hertz levels for evaluation under the appropriate VA regulations.  As mentioned, an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Thus, the January 2017 audiology report is inadequate for determining hearing impairment for VA purposes.  

VA treatment records have also been reviewed, but do not show the results of any additional audiometric testing during the course of the appeal. 

As the results from the adequate VA audiological evaluation illustrates, at worst, the Veteran's right ear hearing acuity reflects a Level V rating, and his left ear hearing acuity illustrates a Level V rating, which produce only a 20 percent evaluation for this service-connected disability.  38 C.F.R. § 4.86, Tables VIA and VII.  Under the rating schedule, therefore, the criteria for a rating in excess of 20 percent have not been met, because under Table VII, the combination of the levels of the two ears does not warrant an evaluation greater than 20 percent.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As the Veteran's bilateral hearing loss has not warranted an evaluation higher than 20 percent for the entire period on appeal, there are no staged ratings to be applied.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2017).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If it is not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the evidence does not show that the Veteran's bilateral hearing loss disability is exceptional or unusual to require an extraschedular evaluation.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination, which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists, which contained words with sounds in the 3000 and 4000 Hertz range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss, as determined by puretone averaging, may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests might not reflect the severity of communicative functioning the veteran experienced, or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to assess fairly and accurately the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

The Board further notes that the VA audiology evaluation addressed the functional effects of the Veteran's hearing loss by noting that he had difficulty understanding conversation in listening situations.  Martinak v. Nicholson¸21 Vet. App. 447, 455 (2007).  However, the Board does not find that the evidence shows that the Veteran's bilateral hearing loss disability has resulted in functional impairment beyond that contemplated by the rating schedule.  Accordingly, the Board finds that Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.  

ORDER

Entitlement to an evaluation higher than 20 percent for the service-connected bilateral sensorineural hearing loss is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


